DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-5, 7, none of the prior art teaches or suggests, alone or in combination, a computer-implemented method comprising: wherein each confidence level indicates a likelihood that the respective term is a keyword; and for each term in the plurality of terms: determining a respective feature vector describing the term, based on the plurality of program artifacts, wherein each respective feature vector of the plurality of terms comprises at least one language-independent feature and at least one language- dependent feature, wherein the at least one language-dependent feature is determined based upon a programming language of the plurality of program artifacts; and determining, based on the respective feature vector, using the mapping, a respective confidence level indicating a likelihood that the term is a keyword of the plurality of program artifacts.
With respect to claims 8-12, 14, none of the prior art teaches or suggests, alone or in combination, a system comprising: a memory having computer-readable instructions; and one or more processors for executing the computer-readable instructions, the computer-readable instructions comprising: P201707315US01Page 3 of 11determining a respective feature vector describing the term, based on the plurality of program artifacts, wherein each respective feature vector of the plurality of terms comprises at least one language-independent feature and at least one language-dependent feature, wherein the at least one language-dependent feature is determined based upon a programming language of the plurality of program artifacts; and determining, based on the respective feature vector, using the mapping, a respective confidence level indicating a likelihood that the term is a keyword of the plurality of program artifacts.
With respect to claims 15-19, none of the prior art teaches or suggests, alone or in combination, a computer-program product for predicting keywords, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: determining a respective feature vector describing the term, based on the plurality of program artifacts, wherein each respective feature vector of the plurality of terms comprises at least one language-independent feature and at least one language- dependent feature, wherein the at least one language-dependent feature is determined based upon a programming language of the plurality of program artifacts; and determining, based on the respective feature vector, using the mapping, a respective confidence level indicating a likelihood that the term is a keyword of the plurality of program artifacts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818